DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of Application No. 16/865,735, which is now U.S. Patent No. 11,046,394.

Drawings
The drawings were received on May 17, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2021 and  July 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-18 of prior U.S. Patent No. 11,046,394. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,046,394. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 are generic to all that is recited in claims 1-9 of US 11,046,394.  In other words, claims 1-9 of US 11,046,394 fully encompass the subject matter of claims 1-9 and therefore anticipate claims 1-9.  Since claims 1-9 are anticipated by claims 1-9 of       US 11,046,394, claims 1-9 are not patentably distinct from claims 1-9 of US 11,046,394, regardless of any additional subject matter present in claims 1-9 of US 11,046,394.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ankney    et al. (US 6,983,716).
Ankney et al. discloses the same top for a marine vehicle as claimed, as shown in Figures 1-14, which is comprised of a frame having a mounting bracket, as shown in Figures 10-12, a main frame member, defined as Part #30, that is attached to said mounting bracket, a secondary frame member, defined as Part #16, that is attached to said mounting bracket, and a strut, defined as Parts #46 and 48, as shown in Figures  4-6, that is rotatably connected at one end to said main frame member, as shown in Figure 8, and rotatably connected at a second end to said mounting bracket, as shown in Figure 9, and a Bimini top covering, defined as Part #42, that is attached to said main and secondary frame members, as shown in Figure 1, where said top is configured to be moved between a first position, as shown in Figure 4, and a second position, as shown in Figure 6, said first position being where said strut is extended, said secondary frame member is separated from said main frame member, and said covering is expanded, as shown in Figure 4, and said second position being where said strut is collapsed, said secondary frame member is disposed above said main frame member, and said covering is contracted, as shown in Figure 6.
Ankney et al. also discloses a method of deploying a Bimini top, as shown in Figures 1-14, that includes the step of extending a first strut, defined as Parts #46 and 48, as shown in Figures 4-6, where the extension of said first strut moves a main frame member or aft bow, defined as Part #30, to a deployed position, and a secondary frame member or forward bow, defined as Part #16, to a forward deployed position, as shown in Figure 4.  

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ankney et al. in view of Pollen (US 5,803,104).
	Ankney et al., as set forth above, discloses all of the features claimed except for the use of a second strut that is located between a main frame member and a secondary frame member, where said second strut is collapsible.
	Pollen discloses a Bimini cover for a marine vehicle, as shown in Figures 1-6, that is comprised of a frame having a main frame member, defined as Part #26, that is attached to a mounting bracket, as shown in Figure 2, a secondary frame member, defined as Part #38, that is attached to said mounting bracket, a first strut, defined as Part #30, that is rotatably attached to said main frame member and said mounting bracket, and a second strut, defined as Parts #50 and 58, that is rotatably attached to said main frame member and said secondary frame member, where said second strut is extended in a first position and collapsed in a second position, as shown in Figure 2.  
	Pollen also discloses a method of deploying a Bimini top for a marine vehicle, as shown in Figures 1-6, that includes the step of extending a second strut, defined as Parts #50 and 58, as shown in Figure 2, where the extension of said second strut rotates said secondary frame member or forward bow, defined as Part #38, away from said main frame member or aft bow, defined as Part #26, to a forward deployed position, said rotation expanding a covering, defined as Part #20, and where the expansion of said covering causes an auxiliary bow, as shown in Figure 2, to rotate away from said main frame member or aft bow and into a deployed position.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a second strut between a main frame member and a secondary frame member, where said second strut is collapsible, as taught by Pollen, in combination with the top for a marine vehicle and method as disclosed by Ankney et al. for the purpose of providing a top for a marine vehicle with rotatable means for bracing between a main frame member and a secondary frame member in order to facilitate the deployment of a Bimini top covering.

Allowable Subject Matter
18.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 24, 2022




/LARS A OLSON/Primary Examiner, Art Unit 3617